AFFIRM as Modified; Opinion Filed April 30, 2014.




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01430-CR

                      GEORGE DESHANNON TUCKER, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-56621-T

                             MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Brown
                                   Opinion by Justice Lang

       A jury convicted George Deshannon Tucker of aggravated robbery with a deadly

weapon. The trial court assessed punishment, enhanced by two enhancement paragraphs, at fifty

years’ imprisonment. In two issues, appellant contends the trial court’s judgment should be

modified to show the correct name for the State’s attorney and to show the correct offense for

which appellant was convicted. We modify the trial court’s judgment and affirm as modified.

       The record shows the State was represented at trial by Kelly Benavides and Chris Pryor.

The jury convicted appellant of the offense of aggravated robbery with a deadly weapon. See

TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2011). The judgment, however, recites the State
was represented by Rachel Burris, and that the offense for which appellant was convicted was

“aggravated robbery deadly weapon/habitation.” Thus, the judgment is incorrect. We decide

appellant’s two issues in his favor.

        We modify the judgment to show the attorneys who represented the State were Kelly

Benavides and Chris Pryor. We further modify the judgment to show appellant was convicted

for aggravated robbery with a deadly weapon. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865

S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—

Dallas 1991, pet. ref’d).

        As modified, we affirm the trial court’s judgment.




                                                     /Douglas S. Lang/
                                                     DOUGLAS S. LANG
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
131430F.U05




                                               -2-
                                   Court of Appeals
                            Fifth District of Texas at Dallas

                                          JUDGMENT


GEORGE DESHANNON TUCKER,                               Appeal from the 283rd Judicial District
Appellant                                              Court of Dallas County, Texas (Tr.Ct.No.
                                                       F12-56621-T).
No. 05-13-01430-CR           V.                        Opinion delivered by Justice Lang, Justices
                                                       Myers and Brown participating.
THE STATE OF TEXAS, Appellee



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

          The section entitled “Attorney for State” is modified to show “Kelly Benavides and Chris
Pryor.”

      The section entitled “Offense for which Defendant Convicted” is modified to show
“Aggravated Robbery Deadly Weapon.”

          As modified, we AFFIRM the trial court’s judgment.



          Judgment entered April 30, 2014.



                                                              / Douglas S. Lang/
                                                              DOUGLAS S. LANG
                                                              JUSTICE




                                                 -3-